DETAILED ACTION
Response to Amendments
The amendment filed on 12/23/2021 has been entered.  
Claims 1-17 remain pending in the application. 
Information Disclosure Statement
Regarding the IDS submitted on 12/23/2021, it is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4 and 6-17 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over USP# 6,430,899 of Cicha (henceforth Cicha) in view of USPGP# 20160229118 of Palmquist et al. (henceforth Palmquist).
Regarding claim 1, Cicha teaches an apparatus (Cicha: 22) for sealing the top of a package (Cicha: 110) for a food product, the apparatus comprising: 
a pair of oppositely disposed first (Cicha: 24) and second sealing jaws (Cicha: 26) configured for reversibly engaging each other over the top of the package (Cicha: fig. 9); 
at least one wedge (Cicha: 30) on the first sealing jaw configured for contacting a first top portion (Cicha: right top portion of 110 in fig. 9) of the package to form a first gable panel; 
a key (Cicha: 28c-e) on the second sealing jaw configured for contacting a second top portion of the package (Cicha: left top portion of 110 in fig. 9) to form a second gable panel; 
at least one lug (Cicha: 32, 60) on the key configured for reducing skewing of the package prior to sealing (Cicha: c. 4, l. 48-60 “standard, non-raised wedges often result in a bulge or curved area along the crease line at this juncture, rather than the desired clean, distinct crease” and c. 5, l. 12-20.).
Cicha is silent on the at least one lug having a length extending away from the key greater than a width of the at least one lug along the key.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the at least one lug having a length extending away from the key greater than a width of the at least one lug along the key, since it has been held that discovering an optimum value of a result effective variable, such as different sized packages with different sized gables, involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Cicha is silent on a rubber dolly on either the first or the second sealing jaw, the rubber dolly and the sealing jaw opposing the rubber dolly being configured to form and seal a fin between the rubber dolly and the opposing sealing jaw thereby sealing the top of the package.  
However, Palmquist teaches an apparatus (Palmquist: assembly shown in fig. 3) for sealing the top of a package (Palmquist: para 0015) for a food product, the apparatus comprising: a pair of oppositely disposed first (Palmquist: 200) and second sealing jaws (Palmquist: 100) configured for reversibly engaging each other over the top of the package (Palmquist: para 0015) and a rubber dolly (Palmquist: 10) on either the first or the second sealing jaw, the rubber dolly and the sealing jaw opposing the rubber dolly being configured to form and seal a fin (Palmquist: para 0015) between the rubber dolly and the opposing sealing jaw thereby sealing the top of the package (Palmquist: fig. 3, para 0015). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the sealing jaw of Cicha with the addition of rubber dolly at the ends thereof as taught by Palmquist in order to allow reliable sealing of the fin seal while also allowing for irregularities in the top of the package where the fin seal is to be formed (Palmquist: para 0002). 

Regarding claim 2, as shown in claim 1, the combination of Cicha and Palmquist teaches wherein the rubber dolly is on the second sealing jaw (Palmquist: 100, Cicha: 26).  
Regarding claim 3, as shown in claim 1, the combination of Cicha and Palmquist teaches wherein the rubber dolly has a bevelled surface (Palmquist: see radius R on contact surface 30, para 0009) configured for contacting the first or second gable panel.  
Regarding claim 4, as shown in claim 1, the combination of Cicha and Palmquist teaches wherein the rubber dolly is between 2 mm and 6 mm thick (Palmquist: para 0012, fig 1).  
Regarding claim 6, as shown in claim 1, the combination of Cicha and Palmquist teaches comprising at least two lugs (Cicha: see fig. 2 and lugs 32) on the key.  
Regarding claim 7, as shown in claim 1, the combination of Cicha and Palmquist teaches wherein the lug or lugs has at least one chamfered surface (Cicha: see fig. 2 and lug 32, 60 have chamfered surface 60).  

Regarding claim 8, Cicha teaches an apparatus (Cicha: 22) for sealing the top of a package (Cicha: 110) for a food product, the apparatus comprising: 
a pair of oppositely disposed first (Cicha: 24) and second sealing jaws (Cicha: 26) configured for reversibly engaging each other over the top of the package (Cicha: fig. 9); 
at least one wedge (Cicha: 28a-e) on the first sealing jaw configured for contacting a first top portion (Cicha: left top portion of 110 in fig. 9) of the package to form a first gable panel; 
a key (Cicha: 30) on the second sealing jaw configured for contacting a second top portion of the package (Cicha: right top portion of 110 in fig. 9) to form a second gable panel; 
at least one lug (Cicha: 30) on the key configured for reducing skewing of the package prior to sealing (Cicha: c. 4, l. 48-60 and c. 5, l. 12-20.). 
Cicha is silent on the at least one lug having a length extending away from the key greater than a width of the at least one lug along the key.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the at least one lug having a length extending away from the key greater than a width of the at least one lug along the key, since it has been held that discovering an optimum value of a result effective variable, such as different sized packages with different sized gables, involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Cicha is silent on a rubber dolly on either the first or the second sealing jaw, the rubber dolly and the sealing jaw opposing the rubber dolly being configured to form and seal a fin between the rubber dolly and the opposing sealing jaw thereby sealing the top of the package.  
However, Palmquist teaches an apparatus (Palmquist: assembly shown in fig. 3) for sealing the top of a package (Palmquist: para 0015) for a food product, the apparatus comprising: a pair of oppositely disposed first (Palmquist: 200) and second sealing jaws (Palmquist: 100) configured for reversibly engaging each other over the top of the package (Palmquist: para 0015) and a rubber dolly (Palmquist: 10) on either the first or the second sealing jaw, the rubber dolly and the sealing jaw opposing the rubber dolly being configured to form and seal a fin (Palmquist: para 0015) between the rubber dolly and the opposing sealing jaw thereby sealing the top of the package (Palmquist: fig. 3, para 0015). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the sealing jaw of Cicha with the addition of rubber dolly at the ends thereof as taught by Palmquist in order to allow reliable sealing of the fin seal while also allowing for irregularities in the top of the package where the fin seal is to be formed (Palmquist: para 0002). 
the combination of Cicha and Palmquist teaches further comprising at least three wedges (Cicha: 28a-e, fig., 2), each wedge having a projection (Cicha: 32, 60) configured for contacting a third top portion of the package (Cicha: portion of the package 110 that is contacted by 32, 60).  
Regarding claim 9, as shown in claim 8, the combination of Cicha and Palmquist teaches further comprising a gap (Cicha: 62) between at least two of the wedges, the gap being configured for housing a closure on the package (Cicha: c. 5, l. 3-8).  
Regarding claim 10, as shown in claim 1, the combination of Cicha and Palmquist teaches wherein the first and second sealing jaws further comprise a cooling portion (Cicha: c.8, l. 28-49) configured for receiving the sealed package (Cicha: c.8, l. 28-49).  
Regarding claim 11, as shown in claim 1, the combination of Cicha and Palmquist teaches further comprising a pair of arms (Cicha: 44, 46), each arm being connected to one of the first and second sealing jaws and being configured for reversibly engaging the sealing jaws with each other (Cicha: c. 4, l. 37-47).  

Regarding claim 12, Cicha teaches a system (Cicha: 10) for forming, filling, and sealing a package containing a food product, the system comprising: a bottom forming and sealing station (Cicha: 16) for folding a packaging material blank (Cicha: “flat, folded carton blanks”) into a package and sealing the bottom of the package (Cicha: c. 3, l. 38-48); a filling station (Cicha: 20) for filling the package with the food product; and an apparatus (Cicha: 22) for sealing the top of a package (Cicha: 110) for a food product, the apparatus comprising: 
a pair of oppositely disposed first (Cicha: 24) and second sealing jaws (Cicha: 26) configured for reversibly engaging each other over the top of the package (Cicha: fig. 9); 
at least one wedge (Cicha: 30) on the first sealing jaw configured for contacting a first top portion (Cicha: right top portion of 110 in fig. 9) of the package to form a first gable panel; 
a key (Cicha: 28c-e) on the second sealing jaw configured for contacting a second top portion of the package (Cicha: left top portion of 110 in fig. 9) to form a second gable panel; 
at least one lug (Cicha: 32, 60) on the key configured for reducing skewing of the package prior to sealing (Cicha: c. 4, l. 48-60 “standard, non-raised wedges often result in a bulge or curved area along the crease line at this juncture, rather than the desired clean, distinct crease” and c. 5, l. 12-20.). 
Cicha is silent on the at least one lug having a length extending away from the key greater than a width of the at least one lug along the key.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the at least one lug having a length extending away from the key greater than a width of the at least one lug along the key, since it has been held that discovering an optimum value of a result effective variable, such as optimum forming of different sized packages with different sized gables, involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Cicha is also silent on a rubber dolly on either the first or the second sealing jaw, the rubber dolly and the sealing jaw opposing the rubber dolly being configured to form and seal a fin between the rubber dolly and the opposing sealing jaw thereby sealing the top of the package.  
However, Palmquist teaches an apparatus (Palmquist: assembly shown in fig. 3) for sealing the top of a package (Palmquist: para 0015) for a food product, the apparatus comprising: a pair of oppositely disposed first (Palmquist: 200) and second sealing jaws (Palmquist: 100) configured for reversibly engaging each other over the top of the package (Palmquist: para 0015) and a rubber dolly (Palmquist: 10) on either the first or the second sealing jaw, the rubber dolly and the sealing jaw opposing the rubber dolly being configured to form and seal a fin (Palmquist: para 0015) between the rubber dolly and the opposing sealing jaw thereby sealing the top of the package (Palmquist: fig. 3, para 0015). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the sealing jaw of Cicha with the addition of rubber dolly at the ends thereof as taught by Palmquist in order to allow reliable sealing of the fin seal while also allowing for irregularities in the top of the package where the fin seal is to be formed (Palmquist: para 0002).
Regarding claim 13, as shown in claim 12, the combination of Cicha and Palmquist teaches the system further comprising a package magazine (Cicha: 12) for storing the packaging material blank.  
Regarding claim 14, as shown in claim 12, the combination of Cicha and Palmquist teaches the system further comprising a sterilisation station (Cicha: 18) for sterilising the package prior to filling the package with the food product (Cicha: c. 3, l. 38-48).
Regarding claim 15, as shown in claim 1, the combination of Cicha and Palmquist  is silent on wherein the width of the at least one lug along the key is less than half of a width of the key, the width of the at least one lug along the key parallel to the width of the key.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the width of the at least one lug along the key is less than half of a width of the key, the width of the at least one lug along the key parallel to the width of the key, since it has been held that discovering an optimum value of a result effective variable, such as optimum forming of different sized packages with different sized gables, involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 16, as shown in claim 1, the combination of Cicha and Palmquist is silent on wherein the at least one lug has a depth extending along the key greater than half of a depth the key, the depth of the at least one lug perpendicular to the length of the at least one lug, and the depth of the at least one lug parallel to the depth of the key.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the at least one lug has a depth extending along the key greater than half of a depth the key, the depth of the at least one lug perpendicular to the length of the at least one lug, and the depth of the at least one lug parallel to the depth of the key, since it has been held that discovering an optimum value of a result effective variable, such as optimum forming of different sized packages with different sized gables, involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 17, as shown in claim 1, the combination of Cicha and Palmquist teaches the at least one lug comprises at least two lugs on the key (Cicha: multiple 32 on keys 28c-e) and the at least two lugs separated by a distance along the key (Cicha: multiple 32 on keys 28c-e, see fig. 2)
The combination of Cicha and Palmquist is silent on, the distance less than a width of the key parallel to the width of the at least one lug.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the distance less than a width of the key parallel to the width of the at least one lug, since it has been held that discovering an optimum value of a result effective variable, such as optimum forming of different sized packages with different sized gables, involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim/s 5 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over USP# 6,430,899 of Cicha (henceforth Cicha) in view of USPGP# 20160229118 of Palmquist et al. (henceforth Palmquist) and in further view of USPGP# 20130119044 of Gynnild (henceforth Gynnild).
Regarding claim 5, as shown in claim 1, the combination of Cicha and Palmquist is silent on wherein the rubber dolly has a plurality of holes for receiving a fastening element for securing the rubber dolly to the sealing jaw.  
The combination of Cicha and Palmquist, as shown above, teaches the rubber dolly is friction fit.  However, using holes that receive fasteners to connect two or more elements is old and well known in the art of fastening.  For example, Gynnild teaches fastening two elements (Gynnild: clamping bracket 140 and heater block 100) using a plurality of holes (Gynnild: 132, fig. 4b) for receiving a fastening element (Gynnild: 136) for securing the first element (Gynnild: 140) to a second element (Gynnild: 100).  
Because both Palmquist and Gynnild teach methods fastening two elements (rubber dolly and second sealing jaw of Palmquist and clamping bracket 140 and heater block 100), it would have been obvious to one skilled in the art, at the time of invention, to substitute one method (friction fit of Palmquist) for the other (bolt through holes of Gynnild) to achieve the predictable result of reliably and positively fastening the two elements. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
Response to Arguments
Applicant’s arguments filed on 12/23/2021 have been fully considered:
All claim objections have been overcome.
Applicant's arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to the new interpretation of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A./
Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731